EXAMINER’S AMENDMENT
&
EXAMINER’S STATEMENT FOR REASONS FOR ALLOWANCE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Christopher Hermanson (Reg No 48,244) on 08/12/2022.

The application has been amended as follows: 
IN THE CLAIMS
14. (Cancelled)
15. (Cancelled)
16. (Cancelled)
17. (Cancelled)



Allowable Subject Matter
Claims 1, 2 and 4-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to teach or suggest, singly or in combination a device for detecting an object with respect to a detection surface, said device comprising:
“wherein the at least one polarization electrode is placed:
at the same level as the at least one guard electrode, or
at the same level as the at least one measurement electrode” in combination with the other limitations of the Claim.
To clarify, the prior art does not teach an embodiment where the polarization electrode is placed at the same level as the at least one guard electrode, and the prior art does not teach an embodiment where the polarization electrode is placed at the same level as the at least one measurement electrode.
Claims 2 and 4-13 are allowed as depending on Claim 1.

Van Schyndel (US 6,859,141) teaches ground electrode 232 on the same level as measurement electrode 214, however, does not teach the transmit and measurement electrodes 212 & 214, respectively, as being polarized at a same frequency as shown in Figures 1 and 3B.

Mamigonians (US 2006/0012944) teaches in Figure 4 a ground electrode surrounding transmit electrode 302 and receiver electrode 312 and on the same level. However, Mamigonians does not teach the transmit and receive electrodes being polarized at a same frequency. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        08/29/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868